Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability is in response to the instant Application 17/131,311 filed on 12/22/2020, amendments authorized by Applicant on 8/31/2022 and Terminal Disclaimer Approved on 8/31/2022.   Claims 1-30 were cancelled and claims 31-50 were added as New in a preliminary amendment dated on 8/31/2022.  Claims 32 and 41 were cancelled and claims 51 and 52 were added as New in amendments authorized by Applicant’s representative on 8/31/2022.   Claims 31, 33-30 and 42-52 are pending.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/22/2020 and 9/30/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Andrew D. Kasnevich on 8/31/2022.
The application has been amended as follows:
31. (Currently Amended) A server, comprising:
a processor and a memory, the memory storing a first plurality of keys, a first input value, a key selection algorithm configured to select one of the first plurality of security keys based on the first input value, and a first encrypted communication from a contactless card,
wherein the contactless card includes a card processor and a card memory, the card memory storing the first plurality of security keys, the key selection algorithm, and the first input value, and 
wherein the server is configured to:
[AltContent: rect]update the first input value to derive a second input value using a first number derived from a first transaction associated with the contactless card[[;]]
[AltContent: rect]select a first selected key using the key selection algorithm and the updated input value, the first selected key being one of the first plurality of keys[[;]], and decrypt the first encrypted communication using the first selected key to[AltContent: rect] obtain a first unencrypted communication, receive a second encrypted communication from the contactless card, update the second input value to derive a third input value using a second number derived from a second transaction associated with the contactless card, select a second selected key using the key selection algorithm and the third input value, the second selected key being one of the first plurality of keys, and decrypt the second encrypted communication using the second selected key to obtain a second unencrypted communication.
32. (Cancelled)
33. (Currently Amended) The server of claim  31, wherein: the memory of the server stores a second plurality of security keys, a fourth input value, a verification algorithm, and a fifth input value; and[AltContent: rect] the card memory stores the second plurality of security keys, the fourth input value, the verification algorithm, and the fifth input value[[;]], 
wherein the server is further configured to:[AltContent: rect] 
receive a third encrypted communication from the contactless card through the client device[[;]],[AltContent: rect] 
select a third selected key using the key selection algorithm and the fourth input value, the third selected key being one of the first plurality of security keys[[;]],[AltContent: rect]
decrypt the third encrypted communication using the third selected security key to obtain a third unencrypted communication[[;]],
[AltContent: rect]select a fourth selected key using the verification algorithm and the fifth input value, the fourth selected key being one of the second plurality of security keys[[;]], and verify the third communication using the fifth selected security key.

35. (Currently Amended) The server of claim [[32]] 31, wherein the first input value is a counter number and each time the contactless card is scanned at the client device, the counter number is incremented at the contactless card and the server.

	36. (Currently Amended) The server of claim [[32]] 31, wherein the key selection algorithm is selecting the third selected key based a time of the transaction.
	
	37. (Currently Amended) The server of claim [[32]] 31, wherein the key selection algorithm is selecting the third selected key based on a modular index.
	
	40.(Currently Amended) A method performed by a server comprising a processor and a memory, the memory storing a first plurality of keys, a first input value, a key selection algorithm configured to select one of the first plurality of security keys based on the first input value, and a first encrypted communication from a contactless card and a second encrypted communication from the contactless card, the method comprising:
	updating the first input value to derive a second input value using a first number derived from a first transaction associated with the contactless card; selecting a first selected key using the key selection algorithm and the second input value, the first selected key being one of the first plurality of keys; [[and]] 
	decrypting the first encrypted communication using the first selected key to obtain[AltContent: rect] a first unencrypted communication[[,]]; 
	updating the second input value to derive the third input value using a second number derived from a second transaction associated with the contactless card;
	selecting a second selected key using the key selection algorithm and the third input value, the second selected key being one of the first plurality of keys; and
	decrypting the second encrypted communication using the second selected key to obtain a second unencrypted communication,
	wherein the contactless card includes a card processor and a card memory, the card memory storing the first plurality of security keys, the key selection algorithm, and the first input value.
	
	41.(Cancelled)
42.	(Currently Amended) The method of claim [[41]] 40, wherein the third input value is a counter number and each time the contactless card is scanned at the client device, the counter number is incremented at the contactless card and the server.

43.	(Currently Amended) The method of claim [[41]] 40, wherein the key selection algorithm is selecting the second selected key based on the counter value.
 
44.	(Currently Amended) The method of claim [[41]] 40, wherein the key selection algorithm is selecting the third selected key based on a replaceable random selection algorithm.

	47.(Currently Amended) A contactless card, comprising:
a memory containing one or more applets, a counter value, a plurality of keys, and a key selection algorithm configured to select one of the first plurality of keys based on the counter value;
a transceiver; and
[AltContent: rect]a processor in communication with the memory and the transceiver[[;]],
wherein the processor is configured to:
[AltContent: rect]increment the counter value when the transceiver is within a range of a communication field of a client device[[;]],
[AltContent: rect]select a first selected key using a key selection algorithm stored on the memory; generate a communication[[;]],
[AltContent: rect]encrypt the communication using the first selected key to obtained an encrypted communication[[;]], and
transmit, via the transceiver, the encrypted communication to the client device.

51.	(New) The contactless card of claim 47, wherein: the contactless card further comprises a timer configured to provide a time signal to the processor, and the processor is further configured to select the first key based on the time signal.

52.	(New) The contactless card of claim 47, wherein: the memory further contains a plurality of key selection algorithms, the contactless card further comprises a timer configured to provide a time signal to the processor, and
	the processor is further configured to select the key selection algorithm from the plurality of key selection algorithms based on the time signal.

Allowable Subject Matter
Claims 31, 33-30 and 42-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant Application is allowed for similar reasons as parent Application 16/863,902, filed 04/30/2020, now U.S. Patent #10,915,888 along with authorized amendments made by Applicant on 8/31/2022 and Terminal Disclaimer approved on 8/31/2022.  
A Final search was conducted on 9/6/2022.  However, the closest prior art fails to disclose, teach or even suggest “wherein the contactless card includes a card processor and a card memory, the card memory storing the first plurality of security keys, the key selection algorithm, and the first input value, and wherein the server is configured to: update the first input value to derive a second input value using a first number derived from a first transaction associated with the contactless card select a first selected key using the key selection algorithm and the updated input value, the first selected key being one of the first plurality of keys, and decrypt the first encrypted communication using the first selected key to obtain a first unencrypted communication, receive a second encrypted communication from the contactless card, update the second input value to derive a third input value using a second number derived from a second transaction associated with the contactless card, select a second selected key using the key selection algorithm and the third input value, the second selected key being one of the first plurality of keys, and decrypt the second encrypted communication using the second selected key to obtain a second unencrypted communication.”  The inventions use of its key selection algorithm with a contactless card is seen as novel.  As a result, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439